CROW, J.
Epitomized Opinion
This is an action brought by Borger “for himself and others” against Evans, County Treasurer, to enjoin the collection af an assessment for the improvement of a road. In the body of the petition the only remark that plaintiff made to the other plaintiffs was an allegation that the others severally owned tracts of land assessed for the same improvement. The plaintiff claimed that the injunction should be granted because the several tracts of land were not benefitted to the extent of the assessments. A demurrer was filed by the County Treasurr upon the grounds of misjoinder of parties plaintiff and causes of action. In overruling’ the demurrer, the Court of Appeals held:
1. As there was only one plaintiff, there was no misjoinder of parties plaintiff.
2. As only one cause of action was set forth in the petition, there was no misjoinder of causes of action.
3. Before one plaintiff can sue for the benefit of many under 11257 GC., it must be alleged that it is impracticable to bring the other parties before the court, which was not done in this case.